Citation Nr: 0806340	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to June 
1979, and from February 1981 February 1986.  The veteran had 
additional reserve service but any dates of active service 
including an apparent recall to active duty in 1980, or 
active duty for training have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah in which service connection for an 
acquired psychiatric disorder to include schizophrenia, major 
depressive disorder, post-traumatic stress disorder (PTSD), 
anxiety, adjustment disorder, bipolar disorder, and 
personality disorder was denied.

The veteran was scheduled to appear for a Travel Board 
Hearing at the RO in May 2007, but failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence reflects that the veteran has been 
diagnosed with various psychiatric conditions, to include 
depression, PTSD, schizoaffective disorder, and 
schizophrenia.  

The record also shows the veteran received treatment during 
his second period of active service for depression, and that 
he complains of depression and excessive worry, trouble 
sleeping, and symptoms associated with anxiety.  

The veteran had two distinct periods of active duty, as 
identified above.  Reports of medical history and examination 
prior to entrance into and at discharge from his first period 
of active duty, dated in January 1975 and April 1979, 
respectively, show no complaints, abnormalities, defects, 
diagnoses, or other finding concerning his psychiatric 
system.  Similarly, reports of medical history and 
examination at apparent recall to active duty in June 1980 
show no complaints or findings of psychiatric abnormality, 
defects, or diagnoses.  However, after his entrance into his 
second period of active duty, in February 1981, a report of 
medical history dated in May 1981 show complaints of 
depression and excessive worry, and of frequent trouble 
sleeping.  The examiner noted that the veteran suffered from 
insomnia and worry, and didn't ventilate his problems.  In 
addition, shortness of breath and pain in the chest was 
associated with anxiety.  Service medical records show that 
the veteran sought treatment for anxiety in December 1981.  
He reported that four months prior, his sister had been 
presumed dead in an aircraft accident at sea.  Her body had 
not yet been recovered.  He reported that Valium was 
prescribed by his private treating physician.  His reports of 
medical history and examination, dated in November 1985, show 
continued complaints of frequent trouble sleeping, 
depression, and excessive worry.  However, the examiner 
diagnosed no psychiatric condition.

Reserve service medical records continue to document 
treatment for an acquired psychiatric disorder, including 
treatment for grief in 1987 and hospitalization for 
depression in 1989.  Service personnel records reflect that 
the veteran was required to submit a letter from his private 
treating physician concerning his treatment.  The notice is 
undated.

In aggregate, these entries in the veteran's service medical 
and personnel records document that the veteran was treated 
during active service on at least one occasion for an 
acquired psychiatric disorder and that he reported having 
received treatment for an acquired psychiatric disorder 
following his discharge from active service in 1987-which 
may have been within a year following his discharge.

VA treatment records and the veteran's statements reflect 
that the veteran was hospitalized for a nervous breakdown as 
early as 1990, and that he was referred to VA for treatment 
1993 by the Veterans' Center.  These records, and any records 
of private treatment the veteran received in 1981, 1987, and 
1989 are not of record and must be obtained.

A VA examination conducted in July 2005 shows that the 
veteran was then diagnosed with schizoaffective disorder, 
depressive type.  The examiner opined that the veteran's 
psychological condition did not appear to have been caused by 
the veteran's active service.  However, his active service 
may have exacerbated it.  The RO requested clarification of 
this opinion and, in November 2005, a different physician 
proffered an addendum opining that the veteran's psychiatric 
condition was not due to or caused by his active military 
service, and that any pre-existing psychiatric condition was 
not aggravated by his active military service.  

Both examiners stated they had reviewed the veteran's claims 
file.  But, the November 2005 examiner also stated that the 
veteran failed to report for VA examination.  
Notwithstanding, it is observed that additional medical 
evidence was received subsequent to these examinations, 
including the VA domiciliary treatment records and records 
from the Social Security Administration (SSA).

Given that the VA examinations were conducted absent review 
of the VA treatment records and records from SSA, and given 
that the records establishes that there are records of 
treatment from the veteran's second period of active service 
and subsequent that have not been obtained, these 
examinations cannot be probative.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

In addition, the RO has not developed this case as one 
involving a claim for service connection for PTSD.

VA examination must therefore be accorded in this case to 
determine the nature, extent, and etiology of his claimed 
psychiatric disorder to include, depression, PTSD, 
schizoaffective disorder, and schizophrenia.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  The correct standard requires the 
VA show by clear and unmistakable evidence (1) the veteran's 
disability existed prior to service and (2) the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate VCAA 
notice is provided to the veteran, 
including that concerning claims for 
service connection for PTSD.  Conduct all 
appropriate development necessary, 
including that concerning claims for 
service connection for PTSD.

2.  Verify the veteran's periods of 
active service, i.e., determine if he had 
was recalled to active duty in 1980 or at 
any other time, and verify the dates of 
such active service.

3.  Request any additional service 
medical and personnel records from the 
National Personnel Records Center (NPRC), 
and any other appropriate source 
including, but not limited to, the 
service department.  Perform any and all 
follow-up as necessary, including 
contacting the service department or the 
veteran for clarification or assistance.  
Document negative responses.

4.  Ask the veteran to identify any and 
all VA and private health care providers 
that may have treated him for his 
psychiatric condition, from his 
separation from his first period of 
active service in 1979 to the present.  
Ensure that all identified VA and non-VA 
post-service treatment records identified 
by the veteran have been obtained.  
Document negative responses and inform 
the veteran so that he may have the 
opportunity to procure any missing 
records.

5. After completion of #1 through 4, 
schedule the veteran for an examination 
to determine the nature, extent, and 
etiology of his claimed acquired 
psychiatric disorder.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiners for 
review in conjunction with the 
examinations. 

For any diagnosed psychiatric disorder, 
the examiner is to provide the following 
opinion(s):

Whether it is at least as likely as not 
that any diagnosed acquired psychiatric 
disorder had its onset during either 
period of the veteran's active service 
or, in the alternative, is in any way the 
result of any period of the veteran's 
active service or any incident therein, 
including aggravation of an existing 
condition.

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors was 
or were used as a basis for the 
diagnosis, whether the stressor is 
sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
current symptomatology and the averred 
inservice stressor found to be sufficient 
to produce the diagnosis of PTSD. The 
examiner should opine whether it is at 
least as likely as not that any diagnosed 
PTSD had its onset during the veteran's 
active service or is the result of active 
service or any incident thereof, 
including aggravation of an existing 
condition.

The examiner must specifically comment on 
all previous opinions regarding the 
etiology of any psychiatric disorders 
found and provide a complete rationale 
for any opinions expressed.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for an acquired 
psychiatric disorder, with application of 
all appropriate laws and regulations, 
including Wagner, supra, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



